                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

AMEER MUHAMMAD,                                )
                                               )
                    Plaintiff,                 )
                                               )             Case No. 16 C 2280
      v.                                       )
                                               )             Judge Manish S. Shah
THOMAS DART, et al.,                           )
                                               )
                    Defendants.                )

                        MEMORANDUM OPINION AND ORDER

      Plaintiff Ameer Muhammad attempted to commit suicide at the Cook County

Jail. After the attempt, he was handcuffed and moved. He brought this action pro se

under 42 U.S.C. § 1983 to seek redress for the way he was handcuffed and moved.

The defendants—the correctional officer who handcuffed Muhammad, the personnel

who initially responded to his need for medical assistance and who purportedly

ignored his complaints about the painful handcuffs, and Sheriff Dart—move for

summary judgment. The motion is denied.

I.    Legal Standard

      Summary judgment is appropriate if there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). A genuine dispute of material fact exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

      The party moving for summary judgment bears the burden of proving the

absence of a disputed issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317,
323 (1986); Carmichael v. Vill. of Palatine, 605 F.3d 451, 460 (7th Cir. 2010). If the

moving party satisfies its burden, the non-moving party must “show that there is

evidence upon which a jury reasonably could find for the plaintiff.” Carmichael, 605

F.3d at 460 (quoting Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008)). If the

moving party does not satisfy its burden, the burden does not shift to the non-moving

party, and summary judgment must be denied. See id.

      Local Rule 56.1 governs the procedures for filing and responding to motions for

summary judgment in this Court. Local Rule 56.1(a) requires the moving party to

provide “a statement of material facts as to which the moving party contends there is

no genuine issue” for trial. See Ammons v. Aramark Uniform Servs., Inc., 368 F.3d

809, 817 (7th Cir. 2004). Each statement of fact must be supported by “specific

references to the affidavits, parts of the record, and other supporting materials relied

upon to support the facts.” N.D. Ill. R. 56.1(a). The Court may disregard any fact that

is not properly supported. Morris v. Curves Int’l, Inc., No. 17 CV 3087, 2019 WL

918481, at *1 (N.D. Ill. Feb. 25, 2019) (citing Bryant v. Bd. of Educ., Dist. 228, 347

F.App’x 250, 253 (7th Cir. 2009). The Court also is entitled to require strict

compliance with Local Rule 56.1. Cracco v. Vitran Exp., Inc., 559 F.3d 625, 632 (7th

Cir. 2009).

II.   Discussion

      Muhammad’s claims in this case involve four issues: (1) whether defendant

Stiemen’s application of handcuffs, and failure to loosen the handcuffs after plaintiff


                                           2
complained about them, was reasonable; (2) whether the medical defendants failed

to intervene to loosen the handcuffs; (3) whether the medical defendants’ conduct

while attempting to move Muhammad was reasonable; and (4) whether a jail policy

contributed to Muhammad’s injuries. Dkt. 73. Because Muhammad was a pretrial

detainee at the time of the events underlying this lawsuit, defendants’ conduct must

have been objectively reasonable to avoid running afoul of the Constitution. See

Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015) (force); Miranda v. County of Lake,

900 F.3d 335, 350–54 (7th Cir. 2018) (medical care). For his part, Muhammad has

consistently identified facts that call into question the reasonableness of defendants’

conduct. See, e.g., Dkt. 74; Dkt. 106 at 11–13, Muhammad Dep. 15:13–20:22.

      The facts presented by defendants in support of summary judgment do not

adequately address the events described by Muhammad. Defendants therefore failed

to carry their burden at summary judgment.

      A.   Defendants Improperly Rely on Hearsay to Establish Their
           Version of Events.

      Defendants rely almost entirely on reports prepared by jail officials to establish

their version of what occurred on September 23, 2015. While this approach does not

necessarily doom a motion for summary judgment, see Wheatley v. Factory Card &

Party Outlet, 826 F.3d 412, 420 (7th Cir. 2016) (explaining that party’s evidence “need

not be admissible in form, but must be admissible in content”), the documents on

which defendants rely do not show what each defendant did as the events underlying



                                          3
this lawsuit unfolded, nor do the documents contain enough detail to establish the

absence of a dispute concerning the facts at the heart of Muhammad’s claims.

      For example, Muhammad contends that, after he ran head-first into a steel

door and lost consciousness, medical personnel arrived and dropped him several

times as they tried to put him into a wheelchair. See Muhammad Dep. 15:13–20:22.

He also says that defendants failed to properly secure him to a “stretcher board” and,

as a result, he fell off the board several times as defendant Hartley dragged him along

the floor on the board. Id.

      Defendants attempt to establish the reasonableness of their conduct by

pointing to a report prepared by an unidentified individual, which states that

Muhammed “refused to sit in wheelchair” and that the “flatboard” was

malfunctioning. See Dkt. 106 ¶ 8 (citing Ex. B, Incident Report). It is unclear,

however, whether the person who prepared the report was present during the events

of September 23, 2015, and thus whether the testimony would be admissible—it is

certainly not under oath and not admissible now. See Fed. R. Civ. P. 56(c)(4). The

report also does not show what each defendant knew about any risk to Muhammad’s

safety, i.e., the risk of additional head trauma as Muhammad fell off the flatboard or

the risk of injury to Muhammad’s wrists, which he says were handcuffed behind his

back while he was laying on them; what steps defendants took to place Muhammad

in the wheelchair or to secure him to the flatboard; what they did in response to any




                                          4
problems they encountered; or what steps they took to address any risks to

Muhammad’s safety as they grappled with the problems they encountered.

       Instead of providing details concerning defendants’ conduct, the report sets

forth a sequence of events supported largely by vague conclusory statements.

Specifically, as the report relates to defendants’ use of the wheelchair and flatboard,

it states:

       AT 1335 HRS MEDICAL STAFF NURSE HARTELY, LOCKE,
       JEFFERSON AND PARAMEDIC HAYES ON TIER WITH
       WHEELCHAIR. INMATE REFUSED TO SIT IN WHEELCHAIR. 1340
       HRS MEDICAL STAFF LEFT TIER TO REACCESS [sic] SITUATION.
       AT 1349 HRS MEDICAL STAFF RETURNED TO TIER WITH A
       FLATBOARD. MEDICAL STAFF WAS ABLE TO PULL INMATE OFF
       TIER ON BAORD TO INTERLOCK.

Dkt. 106 at 16, Ex. B. An “Administrative Assessment” at the bottom of the report

also notes, “[t]he gurney that medical responded with was not working properly.” Id.

But statements such as Muhammad “refused” to sit in the wheelchair or “the gurney

. . . was not working properly” are not supported by an adequate foundation of

personal knowledge—they are not admissible. On top of that, these facts do not

foreclose a finding that defendants did not reasonably respond to Muhammad’s

purported “refus[al]” to sit in the wheelchair or that defendants’ attempt to move

Muhammad on a malfunctioning gurney was unreasonable. See, e.g., Adickes v. S.H.

Kress & Co., 398 U.S. 144, 157-58 (1970) (concluding that movant did not carry its

burden when materials submitted in support of summary judgment contained

“unexplained gaps” in facts necessary to resolve critical elements of non-movant’s


                                          5
claim).

      Similarly, defendants may not rely on a memorandum prepared by

Superintendent Walsh to establish what occurred on September 23, 2015, because it

does not appear that Walsh has personal knowledge of the events. See Dkt. 106 at 17,

Ex. C. Instead, the memorandum prepared by Walsh concerns, in large part, his

interpretation of a video of the complained-of events and his conclusion that

Muhammad’s grievance about the events was meritless. Id. Defendants do not

explain why they believe Walsh’s conclusions are relevant to this case, and the Court

discerns no basis for admission of Walsh’s conclusions at trial. See Ferguson v.

Menard Inc., No. 4:16-CV-10JVB, 2017 WL 4287872, at *2 (N.D. Ind. Sept. 27, 2017)

(excluding expert’s opinion about events depicted in surveillance video because expert

“is no better qualified to say what the video shows than a juror would be”); see also

Haywood v. Lucent Tech., Inc., 323 F.3d 524, 533 (7th Cir. 2003) (explaining that

inadmissible hearsay is not permitted as evidence in support of summary judgment

motion).

      B.     Defendants Did Not Produce A Copy of The Video Described in
             Superintendent Walsh’s Memorandum.

      On December 7, 2018, this Court ordered defendants to:

      produce to Plaintiff by December 17, 2018, (1) a copy of his medical
      records concerning his medical treatment on September 23, 2015, and
      any subsequent medical treatment for injuries stemming from the
      complained-of handcuffing; and (2) a copy of the video recording
      referenced in Exhibit C to Defendants’ Local Rule 56.1 Statement of
      Material Facts in a format viewable by Plaintiff. Defendants also shall,


                                          6
      concurrent with their production to Plaintiff, supplement the record
      with a copy of the video recording in a format viewable by the Court.

Dkt. 111. As of December 26, 2018, Muhammad had not received a copy of the medical

records or the video. Dkt. 112 at 8. The Court also did not receive a copy of the video.

At trial, the jury may be instructed to draw an adverse inference against defendants

based on counsel’s failure to produce the video as ordered. See Seventh Circuit

Pattern Jury Instruction § 1.20.

      C.     Defendants’ Arguments Rely on Facts Not Properly Before the
             Court.

      The method by which defendants chose to support their version of events is not

the only problem; they also rely on arguments in their brief for which they provided

no factual support. For example, as to Muhammad’s claim concerning the handcuffs,

defendants argue that no constitutional violation occurs “where handcuffing is

temporarily required” or where handcuffing an inmate is necessary “in response to

general security concerns.” Dkt. 105 at 5. They did not, however, identify facts

showing how long Muhammad remained handcuffed or why Stiemen turned

Muhammad over onto his handcuffed wrists. Muhammad’s claim is, after all, not

merely that he was handcuffed to the back, but that the handcuffs were too tight and

that he had to lie on his handcuffed wrists for so long that his hands became numb.

See Muhammad Dep. 22:7–8, 25:10–26:11.

      Instead, defendants argue that “Defendant Stiemen’s use of force in simply

applying the handcuffs to [Muhammad] to restrain him and calm him down was


                                           7
clearly valid, stemming from the advancement of institutional order and security

concerns,” Dkt. 105 at 6, and that Stiemen is entitled to qualified immunity because

his conduct “was objectively and subjectively reasonable in light of the facts and

circumstances confronting him,” Dkt. 105 at 7. But again, defendants’ Rule 56.1

statement does not include facts describing what “security concerns” were presented

by a suicidal inmate laying on the ground after having knocked himself unconscious

or why it was necessary for Muhammad to lie on his handcuffed wrists for an

unspecified period of time. Defendants also do not address Muhammad’s claim that

the medical defendants ignored his complaints of pain stemming from the handcuffs.

      Similar   problems    exist   with   defendants’   arguments     concerning   the

circumstances surrounding their attempts to move Muhammad. See Dkt. 105 at 8–9.

For example, defendants contend that Muhammad “refused” to get in the wheelchair

and that the gurney was malfunctioning, see id., but the only admissible evidence

Defendants cite to support their proposition says no such thing, see, e.g., Dkt. 106 ¶ 7

(citing Muhammad Dep. 15:13–24, 17:1–12). Rather, the testimony—Muhammad’s

testimony—shows only that defendants arrived with a wheelchair, that defendants

“struggled” to pick him up and put him in the wheelchair, and that defendants tried

to put him in the wheelchair by grabbing his upper and lower body. Muhammad Dep.

15:13–24, 17:1–12.

      That leaves Muhammad’s official capacity claim against Sheriff Dart

concerning the jail’s handcuffing policy. Here, defendants assert, without citation to


                                           8
anything, that Muhammad “failed to identify [the] policies or rules” at issue. See Dkt.

105 at 10. But Muhammad did identify a policy; he contends that the jail’s policy of

handcuffing inmates behind their back caused his injuries. See Muhammad Dep.

27:12–17. Defendants acknowledge as much in their statement of facts. See Dkt. 106

¶ 11 (“Plaintiff testified that he was handcuffed to the back due to a policy that all

maximum-security inmates be handcuffed during emergency situations”).

      D.     Defendants Mischaracterize Plaintiff’s Deposition Testimony.

      Finally, defendants mischaracterize Muhammad’s deposition testimony. Three

paragraphs from defendants’ statement of facts are illustrative:

             5. Plaintiff testified that due to Defendant Stiemen not double
      locking the handcuffs, when Defendant Stiemen turned Plaintiff on his
      back the handcuffs tightened. (Ex. A, Muhammad Dep. Tr. 14:23–24;
      15:1.)

             6. Plaintiff testified that he did not speak to Defendant Stiemen
      after he was handcuffed and that Defendant Stiemen was in a different
      room called a “control bubble.” (Ex. A, Muhammad Dep. Tr. 21:18–24;
      22:1–2.)

             7. Once Plaintiff was handcuffed Defendants Locke, Jefferson,
      and Hayes responded to the medical call and entered Division 10 Unit
      1-D to assist the Plaintiff after he jumped off the table. Defendant Hayes
      brought in a wheelchair for Plaintiff. After Plaintiff refused to get into
      the wheelchair, Defendants Locke, Jefferson, and Hayes struggled to
      pick Plaintiff up and put him in the wheelchair. Defendant made several
      attempts to put him in the wheelchair, grabbing his upper and lower
      body. (Ex. A, Muhammad Dep. Tr. 15:13–24; 17:1–12.)

Conspicuously absent from the sequence is Muhammad’s testimony at page 15, lines

2–12, or in other words, the testimony immediately following the testimony



                                          9
defendants relied on to craft the statement in paragraph 5 and just before the

testimony relied on to craft the statement in paragraph 7. The omitted testimony is:

      Q.     And did you say anything after the officer handcuffed you, Officer
             Stimen [sic]?
      A.     I complained to him about the pain and asked can he loosen the
             handcuffs.
      Q.     Did he respond?
      A.     Yes.
      Q.     What did he say?
      A.     “You should have thought about that before you jumped.”

Muhammed Dep. 15:2–10. Given this testimony, defendants’ assertion that “Plaintiff

testified that he did not speak to Defendant Stiemen after he was handcuffed” is just

not true.

      The purpose of Local Rule 56.1 “is to make the summary judgment process less

burdensome on district courts by requiring the parties to nail down the relevant facts

and the way they propose to support them.” Sojka v. Bovis Lend Lease, Inc., 686 F.3d

394, 398 (7th Cir. 2012). Defendants failed to do so. As a result, they are not entitled

to summary judgment.

IV.   Conclusion

      Defendants’ motion for summary judgment [104] is denied. A status hearing is

set for March 27, 2019, at 9:30 a.m. Counsel for the defendants should be prepared to

address the failure to comply with the Court’s December 7, 2018 order.

ENTER:


Date: March 8, 2019
                                        Manish S. Shah, U.S. District Judge

                                          10
